NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted August 19, 2019*
                                   Decided August 20, 2019



                                              Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 18-3442                                                     Appeal from the United
                                                                States District Court for the
UNITED STATES OF AMERICA,                                       Southern District of Illinois.
      Plaintiff-Appellee,

               v.                                               No. 3:12-cr-30247-NRJ-1
                                                                Nancy J. Rosenstengel, Chief
BEN SCOTT, JR.,                                                 Judge.
      Defendant-Appellant.


                                               Order

   Ben Scott, Jr., pleaded guilty in federal court to drug offenses and was sentenced to
120 months’ imprisonment. One month later, a state court sentenced Scott to eight
years’ imprisonment for a drug offense. The state judge ordered the state sentence to




   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 18-3442                                                                           Page 2


run concurrently with the federal sentence; the federal judge, by contrast, had not said
anything about that issue.

    After completing his state sentence, Scott was transferred to federal custody. There
he learned that the Bureau of Prisons did not consider the federal sentence to have been
running while he was in state custody. Scott then wrote a letter to the federal sentencing
court, asking a judge to “assist [him] in resolving this matter.” A federal judge treated
the letter as a “miscellaneous matter” in a long-closed criminal case and told Scott that
she had no jurisdiction to take any further action. Scott sought reconsideration, stating
that the letter had been a request for help rather than a motion of any kind—but, he
added, if the court needed to treat the letter as a motion, it should treat it as a petition
for a writ of habeas corpus under 28 U.S.C. §2241. Without discussing the ways in
which a federal prisoner can protest the calculation of the time remaining on his sen-
tence, the judge repeated her statement that she lacked jurisdiction. Scott then appealed.

    A motions panel of this court informed Scott that the appeal presented for review
only the district court’s order denying the motion for reconsideration. That was a mis-
step, which the merits panel is entailed to correct. Because Scott sought reconsideration
within the time allowed for an appeal, his request suspended the finality of the district
court’s decision. See United States v. Rollins, 607 F.3d 500 (7th Cir. 2010). This means that
an appeal from the order denying reconsideration brings up the entire case. (There is an
exception when the Sentencing Reform Act of 1984 forecloses any possibility of recon-
sideration, see United States v. Townsend, 762 F.3d 641, 646 (7th Cir. 2014), but that excep-
tion does not apply to a post-judgment motion concerning how time in state custody is
credited against a federal sentence.) Our review accordingly is plenary.

   Scott’s problem is not that judicial authority has expired, as the district judge stated,
but that he applied to the wrong court. A petition for a writ of habeas corpus is the right
way to contest the Bureau of Prisons’s calculation of the time remaining on a federal
sentence. See Setser v. United States, 566 U.S. 231, 244 (2012) (adding that a prisoner first
may need to use the Bureau’s Administrative Remedies Program, 28 C.F.R. §542.10 et
seq.). But a petition under §2241 must name the prisoner’s custodian as respondent and
must be filed in the district of custody. Rumsfeld v. Padilla, 542 U.S. 426 (2004). For Scott
that is the Southern District of Mississippi, because he is confined at FCI Yazoo City.
And the right respondent is Marcus Martin, the Warden. Petitions under §2241 are not
subject to a time limit, so Scott still can seek relief. Because the district judge believed
that she lacked jurisdiction, any statements she made about the concurrent-versus-
consecutive issue lack preclusive effect. See Bobby v. Bies, 556 U.S. 825, 835 (2009). As far
as we can see, the federal judge who sentenced Scott in 2013 (a judge who has since re-
No. 18-3442                                                                           Page 3


tired) did not decide whether the federal time would run consecutively to any state sen-
tence, notwithstanding any decision by the state judge.

    The district court’s judgment is affirmed, albeit for reasons that differ from the dis-
trict judge’s. Scott should file an appropriate request under the Administrative Reme-
dies Program and, if that fails, is free to seek relief under §2241 in the United States Dis-
trict Court for the Southern District of Mississippi.